946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Leroy NANCE, Claimant-Appellant,and$10,958.00 In United States Currency, Defendant.
No. 91-6015.
United States Court of Appeals, Fourth Circuit.
Submitted May 17, 1991.Decided Oct. 11, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.   Charles H. Haden, II, Chief District Judge.  (CR-88-222, CA-89-1037-3)
Robert Leroy Nance, appellant pro se.
Thomas Leon Stanley, Office of the United States Attorney, Charleston, W.V., for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Leroy Nance appeals from the district court's order which forfeited $10,958 to the United States.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. $10,958.00 in United States Currency, CA-89-1037-3 (S.D.W.Va. Dec. 21, 1990).   We deny Nance's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.